Opinion by
White, P. J.
§171. Jurisdiction; want of, will be fatal whether pleaded or not. If the court below had no jurisdiction of the subject matter-of the suit, and that fact is apparent of record, this court, on appeal, will take cognizance of such want of jurisdiction, though the question was not raised in the court below. [Hardeman v. Morgan, 48 Tex. 103; Lane v. Doak, 48 Tex. 227; Mawthe v. Crozier, 50 Tex. 153.]
§ 173. Jurisdiction; trial of right of property. In an action for the trial of the right of property, where *69the value of the property is $500 or over that amount, the district court has exclusive jurisdiction. [Const, art. V, sec. 8; R. S. art. 1164; Goddard & Co. v. Frieberg, Klein & Co. (Ct. App.) post, p. 69.] Where the above rule is fully discussed and settled.
Reversed and remanded.